Citation Nr: 0026485	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  96-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the colon.

2.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from August 1968 to April 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions dated in June 1995 and 
August 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.


REMAND

Pursuant to 38 C.F.R. § 19.37(a) (1999), evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board of Veterans' Appeals after an appeal has 
been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  If the Statement of the Case and any prior 
Supplemental Statements of the Case were prepared before the 
receipt of the additional evidence, a Supplemental Statement 
of the Case will be furnished to the appellant and his or her 
representative as provided in 38 C.F.R. § 19.31, unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the Statement of the Case or 
a prior Supplemental Statement of the Case or the additional 
evidence is not relevant to the issue, or issues, on appeal. 

The most recent supplemental statement of the case addressing 
the issues on appeal was dated in April 1996.  Since that 
time, the RO has received from the Social Security 
Administration (SSA) numerous private records of treatment 
and SSA disability examination records pertaining to the 
veteran's adenocarcinoma of the colon and personality 
disorder.  The veteran must be furnished with supplemental 
statement of the case regarding this relevant evidence.  38 
C.F.R. § 19.37(a).    

Additionally, the veteran's claims for service connection for 
adenocarcinoma of the colon and service connection for a 
personality disorder were adjudicated without the veteran's 
service medical records (other than the service entrance 
examination). Incorrect or unclear references to the 
veteran's service medical records were made in a rating 
decision dated in August 1995.  A statement of the case dated 
in October 1995, refers to the service medical records as 
dating from July 1981 to July 1986.  The RO attempted to 
clarify the discrepancy, after further efforts to obtain the 
service medical records, in its April 1996 supplemental 
statement of the case.  However, a July 1998 rating decision 
denying service connection for PTSD lists as evidence the 
veteran's service medical records for the period for August 
1968 to April 1973.  The service medical records are 
described as devoid of pertinent evidence and negative for 
report or treatment of the veteran's claimed stressor, 
creating the impression that the service medical records were 
associated with the claims file at the time of the July 1998 
adjudication for service connection for PTSD.  Currently, the 
service medical records, other than the veteran's May 1968 
service entrance examination report and an August 1968 report 
of dental treatment, are not associated with the claims file.  
Given the state of the record, this matter requires 
clarification and another substantial attempt to obtain the 
service medical records.  Where a dispute arises as to the 
content of the record and where the documents proffered by 
the appellant are within the Secretary's control (as the July 
1998 rating decision would seem to indicate) and could 
reasonably be expected to be a part of the record before the 
Secretary and the Board, such documents are, in contemplation 
of law, before the Secretary and the Board and should be 
included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).    

It is unclear whether the veteran has appealed the issue of 
service connection for PTSD; therefore, this issue is not 
within the Board's jurisdiction.  However, there appear to be 
inconsistencies with the RO's handling of the issue that they 
might wish to address.  With respect to the July 1998 rating 
decision denying service connection for PTSD, if the service 
medical records were not obtained in conjunction with that 
decision, and the veteran was not so notified, the RO should 
consider the effect of these facts on the finality of the 
July 1998 decision and any subsequent correspondence 
regarding this issue received from the veteran or his 
representative.  See, e.g., Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) (discussing effect of failure to notify 
veteran of RO inability to obtain service medical records on 
finality of decision).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further evidentiary and procedural 
development is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA, military, or 
private, who have evaluated or treated 
him for adenocarcinoma of the colon, or 
for a personality disorder.  Securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously obtained 
by the RO and associate them with the 
claims folder. 

2.  If the service medical records are 
not found in VA's possession, the RO 
should make a substantial effort to 
obtain the veteran's service medical 
records from all possible sources, and 
keep the veteran apprised in writing of 
all attempts to obtain the records and 
whether such efforts were successful.  
Any records received should be associated 
with the claims folder.

3.  If the benefits sought on appeal are 
denied, then the appellant and his 
representative should be provided a 
supplemental statement of the case which 
reflects RO consideration of all 
additional evidence, and the opportunity 
to respond.  The supplemental statement 
of the case should acknowledge all 
evidence received with respect to the 
veteran's claims for service connection 
for adenocarcinoma of the colon and 
service connection for a personality 
disorder.  The supplemental statement of 
the case should discuss the evidence 
received since the April 1996 
supplemental statement of the case 
concerning these disabilities.  The 
supplemental statement of the case should 
further describe all attempts to obtain 
the veteran's service medical records, 
and discuss whether the service medical 
records (other than the veteran's May 
1968 service enlistment examination 
report and August 1968 record of dental 
treatment) have at any time been 
associated with the claims file.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



